In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 15-1518V
                                    Filed: October 11, 2016
                                        UNPUBLISHED

****************************
JAMIE J. DYSON,                       *
                                      *
                   Petitioner,        *      Joint Stipulation on Damages;
v.                                    *      Influenza (“Flu”) Vaccine;
                                      *      Guillain-Barré Syndrome (“GBS”);
SECRETARY OF HEALTH                   *      Special Processing Unit (“SPU”)
AND HUMAN SERVICES,                   *
                                      *
                   Respondent.        *
                                      *
****************************
Nancy Meyers, Ward Black Law, Greensboro, NC, for petitioner.
Michael Milmoe, U.S. Department of Justice, Washington, DC, for respondent.

                              DECISION ON JOINT STIPULATION1

Dorsey, Chief Special Master:

        On December 15, 2015, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleged that he suffered Guillain-Barré Syndrome (“GBS”)
after receiving the influenza vaccine on November 4, 2014. Petition at 1, ¶¶ 2, 8; see
also Stipulation, filed Oct. 7, 2016, at ¶¶ 1-2, 4. Petitioner further alleged that he has
suffered the effects of his injury for more than six months, and that neither he nor any
other party has not filed a civil suit or received compensation for his injury, alleged as
vaccine caused. Petition at ¶¶ 10-11, 13; see also Stipulation at ¶ 4-5.

        During the initial status conference in this case, the parties discussed whether
petitioner received his vaccination on November 3 or 4, 2014. See Order, issued Jan.
22, 2016, at 1 (ECF No. 9). On March 22, 2016, respondent filed a status report
indicating that although she “believe[d] there [were] some timing issues involved with

1 Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
petitioner’s case, [she was] willing to enter into litigative risk settlement negotiations.”
(ECF No. 15). “Respondent denies that the flu vaccine caused petitioner’s alleged
GBS, or any other injury, and further denies that petitioner’s current disabilities are
sequelae of a vaccine-related injury.” Stipulation at ¶ 6.

        Nevertheless, on October 7, 2016, the parties filed the attached joint stipulation,
stating that a decision should be entered awarding compensation. The undersigned
finds the stipulation reasonable and adopts it as the decision of the Court in awarding
damages, on the terms set forth therein.

        The parties stipulate that petitioner shall receive the following compensation:

        A lump sum of $150,000.00 in the form of a check payable to petitioner.
        Stipulation at ¶ 8. This amount represents compensation for all items of
        damages that would be available under § 15(a). Id.

       The undersigned approves the requested amount for petitioner’s compensation.
In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court is directed to enter judgment in accordance with this decision.3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                      2